Response to Amendment
	The after final amendments changes the scope of the claims and raises new issues that would require further consideration and search that could not be made within the guidelines of the pilot. For example, such issues are presented below with respects to clarity.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 23-32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 17 recites the limitation “a voice signal to/from at least one subordinate” in lines 4-5 and the limitation “a voice signal on the first network” in lines 7-8. It is however unclear on if “a voice signal” should be considered the same voice signal or different voice signals”. Furthermore, “the voice signal” is recited in independent claim 17 and throughout the dependent claims in which it is unclear on which “a voice signal” that “the voice signal” is referring to. Similar rationale is applied to 
Claim 17 recites the limitation "the communication packets" in line 25.  There is insufficient antecedent basis for this limitation in the claim. Similar rationale is applied to independent claim 18 reciting similar subject matter.
Claim 17 recites the limitation “to transfer the voice signals to the first and second servers in the slave mode” in lines 21-23. It is however unclear on if the voice signal should be transferred to both the first and second servers in slave mode or forwarded/transferred between the first and second servers as the independent claims recites the concept of forwarding/transferring between servers. Similar rationale is applied to independent claim 18 reciting similar subject matter.
Claim 17 recites the limitation “wherein the call control unit in the slave mode transmits all the communication packets of the voice signals received from the first and second servers in the slave mode to one of the first and second servers in the master mode” in lines 24-26. It is however unclear on if the voice signal should be received from both the first and second servers or one of the first or second server in consideration to [0057] as discussed in the remarks page 16. It is also unclear on if both the first and second servers are in the slave mode/master mode or if one server is in slave mode and the other server is in master mode. In other words, what exactly is meant by “one of A and
Claim 17 recites the limitation "the voice signals" in lines 21-26.  There is insufficient antecedent basis for this limitation in the claim. Similar rationale is applied to independent claim 18 also reciting “the voice signals”.
Claim 17 recites the limitation “received from either one of the first and second networks” in line 12. It is however unclear on if the voice signal should be received from both the first and second network or if the voice signal should be received from the first network or the second network. In other words, what exactly is meant by “one of A and B”. Does such limitation refer to “A and B” or “A or B”. Similar rationale is applied to independent claim 18, reciting the similar subject matter of “one of A and B”
Claim 17 recites the limitation “one of the first and second servers operate in the master mode for interacting with the call control unit and the other one of the first and second servers” in lines 17-20. It is however unclear on if both the first and second servers are in master mode or one of the first or second server are in master mode. In other words, what exactly is meant by “one of A and B”. Does such limitation refer to “A and B” or “A or B”. Examiner suggests clarifying such subject matter to better clarify what server is operating in master mode or slave mode with respects to the gateway/control unit. Similar rationale is applied to independent claim 18 reciting similar subject matter.
Claim 23, recites the limitation “transfer the voice signal received from one of the first and second servers to an other one of the first and second servers” in lines 12-14. It is however unclear on if the voice signal should be received from both the first and second servers or one of the first or second server and if the voice signal should be transferred to both the first and second servers or one of the first or second server. In one of A and B”. Does such limitation refer to “A and B” or “A or B”. Similar rationale is applied to claim 24 reciting similar subject matter. 
Claim 25 recites “a voice signal to/from a plurality of subordinate communication terminals” in lines 9-10. It is however unclear on if “a voice signal” should be considered the same voice signal or different voice signals” from “a voice signal” recited in the independent claims. Furthermore, “the voice signal” is recited throughout the dependent claims in which it is unclear on which “a voice signal” that “the voice signal” is referring to. Similar rationale is applied to claim 26 reciting similar subject matter. 
Claim 27 recites the limitation “a group communication is a mode of conducting communication mutually by…” It is however unclear on how such group communication relates to the gateway device and the first and second servers. Examiner suggests clarifying such subject matter on how such group communications relates to the gateway device, the first server and the second server. Similar rationale is applied to claims 28-32 reciting similar subject matter of “a group communication”.
Claim 27 recites the limitation "the same time" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Similar rationale is applied to claims 28-32 reciting similar subject matter.

/NGUYEN H NGO/Examiner, Art Unit 2473